          Case 1:20-cv-01293-JPC Document 252 Filed 03/31/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




In re Luckin Coffee Inc. Securities Litigation        Case No. 1:20-cv-01293-JPC-
                                                      JLC




                    NOTICE OF IMPOSITION OF AUTOMATIC STAY

       PLEASE TAKE NOTICE that on February 5, 2021, (the “Petition Date”), Alexander

Lawson of Alvarez & Marsal Cayman Islands Limited and Wing Sze Tiffany Wong of Alvarez

& Marsal Asia Limited, in their capacities as joint provisional liquidators (in this capacity,

jointly and severally, the “Joint Provisional Liquidators” or “Foreign Representatives”) of

Luckin Coffee Inc. (the “Foreign Debtor” or “Luckin”) in a provisional liquidation proceeding

pending before the Grand Court of the Cayman Islands, Financial Services Division Cause No.

157 of 2020 (ASCJ) (the “Cayman Proceeding”), by and through their counsel, DLA Piper LLP

(US), filed a petition for recognition of the Cayman Proceeding under chapter 15 of the title 11

of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for

the Southern District of New York (the “Bankruptcy Court”), now pending before the

Honorable Judge Martin Glenn, United States Bankruptcy Judge, under the case captioned In re

Luckin Coffee Inc. (in Provisional Liquidation), Case No. 21-10228 (MG) (the “Chapter 15

Case”).

       PLEASE BE ADVISED that pursuant to the Order Recognizing Cayman Proceeding as

a Foreign Main Proceeding and Granting Relief In Aid Thereof [ECF No. 48] entered on

March 30, 2021 in the Chapter 15 Case and attached hereto as Exhibit A (the “Recognition

Order”), all relief authorized by section 1520 of the Bankruptcy Code shall apply throughout the
         Case 1:20-cv-01293-JPC Document 252 Filed 03/31/21 Page 2 of 4




duration of the Chapter 15 Case or until otherwise ordered by the Bankruptcy Court, including,

without limitation, the automatic stay authorized by section 362 of the Bankruptcy Code (the

“Automatic Stay”). Specifically, the relief granted by the Recognition Order includes, but is not

limited to, the following provisions:

       No person or entity may (a) commence or continue any legal proceeding
       (including, without limitation, any judicial, quasi-judicial, administrative, or
       regulatory proceeding or arbitration) or action against the Foreign Debtor, its
       assets located in the United States, or the proceeds thereof; (b) enforce any
       judicial, quasi-judicial, administrative or regulatory judgment, assessment or
       order or arbitration award against the Foreign Debtor; (c) commence or continue
       any legal proceeding or action to create, perfect, or enforce any lien, setoff, or
       other claim against the Foreign Debtor or against any of its assets located in the
       United States or the proceeds thereof; or (d) exercise any control over the assets
       located in the United States of the Foreign Debtor, except as authorized by the
       Foreign Debtor in writing.

       Notwithstanding the relief otherwise afforded in the Recognition Order (including
       but not limited to paragraph 4(i) therein), the automatic stay is modified to permit
       (a) the Lead Plaintiffs (as defined in the Recognition Order) to file papers or take
       actions in the District Court (as defined in the Recognition Order) in connection
       with the Provisional Class Order (as defined in the Recognition Order), and the
       District Court to conduct any proceedings, hold hearings and issue rulings in
       connection therewith, (b) the Lead Plaintiffs, Luckin Coffee, the Foreign
       Representatives, and any other parties to the Federal Class Action (as defined in
       the Recognition Order) to (i) participate in settlement negotiations regarding a
       scheme of arrangement with respect to the Class (as defined in the Recognition
       Order) (an “ADS Scheme”) in the Cayman Proceeding or otherwise and take any
       actions regarding any proposed settlement to be implemented in an ADS Scheme
       in the Cayman Proceeding, in each case, in accordance with the Provisional Class
       Order, and (ii) take any steps necessary to secure approval of any settlement to be
       implemented in the ADS Scheme in the appropriate court. Nothing in this
       paragraph is intended to prohibit or limit any parties’ right to participate in the
       Cayman Proceeding. The Lead Plaintiffs’ rights to seek other relief from this
       Court, or to join in any requests for relief sought by other parties, are otherwise
       reserved.

See Recognition Order ¶ 4(i), (ii).

       PLEASE BE FURTHER ADVISED that any action taken against Luckin without

obtaining, from the Bankruptcy Court, relief from the Automatic Stay is void ab initio and may



                                                2
         Case 1:20-cv-01293-JPC Document 252 Filed 03/31/21 Page 3 of 4




result in a finding of contempt for violation of the Automatic Stay. Luckin reserves and retains

its statutory right to seek relief in the Bankruptcy Court from any action by Plaintiff(s) or any

judgment, order, or ruling entered in violation of the Automatic Stay.

       In the event the Court or any parties have questions regarding the Chapter 15 Case, please

contact counsel for the Foreign Representatives and counsel for the Foreign Debtor:

       DLA PIPER LLP (US)
       Thomas R. Califano (thomas.califano@dlapiper.com)
       R. Craig Martin (craig.martin@dlapiper.com)
       Erik F. Stier (erik.stier@dlapiper.com)
       1251 Avenue of the Americas
       New York, New York 10020
       Tel: (212) 335-4500
       Fax: (212) 335-4501

       Counsel for the Foreign Representatives


       DAVIS POLK & WARDWELL LLP
       Timothy Graulich (timothy.graulich@davispolk.com)
       Lawrence Portnoy (lawrence.portnoy@davispolk.com)
       450 Lexington Avenue
       New York, New York 10017
       Telephone: (212) 450-4000
       Facsimile: (212) 701-5800

       Jonathan K. Chang (jonathan.chang@davispolk.com)
       18/F, The Hong Kong Club Building
       3A Chater Road
       Central, Hong Kong SAR
       Telephone: +852 2533 3300
       Facsimile: +852 2533 3388

       Counsel for the Foreign Debtor


                            [Rest of the page intentionally left blank]




                                                 3
         Case 1:20-cv-01293-JPC Document 252 Filed 03/31/21 Page 4 of 4




Dated:    New York, New York
          March 31, 2021


                                     DAVIS POLK & WARDWELL LLP

                                     By:        /s/ Lawrence Portnoy
                                                Lawrence Portnoy
                                                Brian S. Weinstein
                                                450 Lexington Avenue
                                                New York, New York 10017
                                                (212) 450-4000

                                                Jonathan K. Chang
                                                18/F, The Hong Kong Club Building
                                                3A Chater Road
                                                Central, Hong Kong SAR
                                                Telephone: +852 2533 1028


                                     Attorneys for Defendant Luckin Coffee Inc.




                                        4
